              Case: 20-3414                  Document: 1-3   Filed: 12/14/2020     Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
             Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                         NOTICE OF DOCKETING - Short Form
 December 14, 2020


 To:         Gina M. Colletti
             Clerk of Court

 The below captioned appeal has been docketed in the United States Court of Appeals for the
 Seventh Circuit:

                    Appellate Case No: 20-3414

                    Caption:
                    DONALD J. TRUMP,
                    Plaintiff - Appellant

                    v.

                    WISCONSIN ELECTIONS COMMISSION, et al.,
                    Defendants - Appellees

                    District Court No: 2:20-cv-01785-BHL
                    Court Reporter John Schindhelm
                    Clerk/Agency Rep Gina M. Colletti
                    Court Reporter Susan M. Armbruster
                    District Judge Brett H. Ludwig

                    Date NOA filed in District Court: 12/12/2020


 If you have any questions regarding this appeal, please call this office.
 form name: c7_Docket_Notice_short_form(form ID: 188)




             Case 2:20-cv-01785-BHL Filed 12/14/20 Page 1 of 1 Document 141
